 Case 18-71401        Doc 23      Filed 12/11/18 Entered 12/11/18 10:17:16   Desc Main
                                    Document     Page 1 of 4




SIGNED THIS 7th day of December, 2018

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                          UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

IN RE:                                           BCN#: 18-71401-PMB
MARK ASHLEY GIBSON AND LUCIA                     Chapter: 7
GIBSON A/K/A LUCIA KOSKI A/K/A
LUCIA WILLIAMS
        Debtors
Nationstar Mortgage LLC d/b/a Mr. Cooper
or present noteholder,
        Movant/Secured Creditor,




Mary F. Balthasar Lake, Esquire
Gregory N. Britto, Esquire
Renee Dyson, Esquire
Thomas J. Gartner, Esquire
Malcolm B. Savage, III, Esquire
William M. Savage, Esquire
SHAPIRO & BROWN, LLP
501 INDEPENDENCE PARKWAY, SUITE 203
CHESAPEAKE, VIRGINIA 23320
(703) 449-5800 18-278139
                                Page 1 of 4
  Case 18-71401       Doc 23    Filed 12/11/18 Entered 12/11/18 10:17:16           Desc Main
                                  Document     Page 2 of 4




v.
MARK ASHLEY GIBSON AND LUCIA
GIBSON A/K/A LUCIA KOSKI A/K/A LUCIA
WILLIAMS
     Debtors
and
SCOT S FARTHING (424194)
     Trustee
     Respondents

                                      DEFAULT ORDER

        Upon review of the pleadings and the provision of the Court's Pre-Hearing Order which
provides that respondents' failure to file a responsive pleading within fourteen (14) days of the
docketing of said Order shall be deemed a waiver of any further opportunity for hearing and a
default; and

       WHEREAS, as of December 5, 2018, the Debtor Respondent has not filed a responsive
pleading by a date at least fourteen (14) days from the docketing of the Pre-Hearing Order; and

       IT IS ORDERED, that the automatic stay imposed by 11 U.S.C. §362 (a) be lifted, as to
Nationstar Mortgage LLC d/b/a Mr. Cooper, secured party and holder of a certain promissory
note evidencing an indebtedness secured by the lien of a deed of trust, with a property address of
5438 Loblolly Drive, Roanoke, VA 24019, with regard to the property described as:

       Lot 8, Block 5, according to the Plat of Section 1, Meadow Wood Estates, dated
       June 13, 1972, prepared by T.P. Parker & Son, Engineers & Surveyors, of record
       in the Clerk's Office of the Circuit Court for the County of Roanoke, Virginia, in
       Plat                Book                 8,                page               23.

       BIENG the same property conveyed to the Grantor herein by Deed dated
       September 8, 2015, recorded prior to this Deed of Trust.



        IT IS FURTHER ORDERED that F.R.B.P. 4001(a)(3) is not applicable to the case at
hand and Nationstar Mortgage LLC d/b/a Mr. Cooper may immediately enforce and implement
this order granting relief from the automatic stay;

       IT IS FURTHER ORDERED that the relief granted in this order shall survive any
subsequent conversion by the Debtor(s) to a case under any other chapter of the bankruptcy code.

       IT IS FURTHER ORDERED that nothing contained herein shall prohibit the Movant
from adding reasonable attorney's fees and costs incurred in this proceeding to the outstanding

                                           Page 2 of 4
  Case 18-71401        Doc 23     Filed 12/11/18 Entered 12/11/18 10:17:16              Desc Main
                                    Document     Page 3 of 4




indebtedness in accord with the terms of the subject Deed of Trust and Note and applicable state
law.

       IT IS FURTHER ORDERED that subsequent to any foreclosure sale of the subject
property conducted by Movant, or its successors or assigns, the Secured Creditor may take all
lawful actions to take possession of the Subject Property.


                                     ***END OF ORDER***


I ask for this:


/s/ Mary F. Balthasar Lake
______________________________
Mary F. Balthasar Lake, Esquire
Gregory N. Britto, Esquire
Renee Dyson, Esquire
Thomas J. Gartner, Esquire
Malcolm B. Savage, III, Esquire
William M. Savage, Esquire
Counsel for Movant



I certify that I have served the proposed Order upon all parties to the action by first class mail,
postage prepaid, on the 7th day of December, 2018.


/s/ Mary F. Balthasar Lake
______________________________
Mary F. Balthasar Lake, Esquire
Gregory N. Britto, Esquire
Renee Dyson, Esquire
Thomas J. Gartner, Esquire
Malcolm B. Savage, III, Esquire
William M. Savage, Esquire
Counsel for Movant

                       Copies are to be sent to:

SHAPIRO & BROWN, LLP
501 INDEPENDENCE PARKWAY, SUITE 203
CHESAPEAKE, VIRGINIA 23320
                                             Page 3 of 4
 Case 18-71401        Doc 23   Filed 12/11/18 Entered 12/11/18 10:17:16   Desc Main
                                 Document     Page 4 of 4




Malissa Lambert Giles
Giles & Lambert, PC
PO Box 2780
Roanoke, VA 24001

Scot S Farthing (424194)
P. O. Box 1315
490 West Monroe Street
Wytheville, VA 24382

Mark Ashley Gibson
211-1 College Drive
Daleville, VA 24083

Lucia Gibson
5438 Loblolly Drive
Roanoke, VA 24019

18-278139




                                       Page 4 of 4
